EXHIBIT 10.11

SECOND AMENDMENT OF LEASE

This Second Amendment of Lease Agreement (this “Amendment”), dated as of the
26th day of July 2013, by and between TRIZECHAHN 1065 AVENUE OF THE AMERICAS
PROPERTY OWNER LLC, a Delaware limited liability company (“Landlord”), and
SEAMLESS NORTH AMERICA, LLC (formerly known as Seamlessweb Professional
Solutions, LLC), a Delaware limited liability company (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant are the present parties to a lease dated as of May
19, 2011, as amended by that Amendment of Lease Agreement dated as of October
29, 2012 (as amended, the “Existing Lease”), demising to Tenant the entire
fifteenth (15th) floor as more particularly set forth in the Existing Lease in
Landlord’s building known as 1065 Avenue of the Americas, New York, New York.

WHEREAS, Landlord and Tenant desire to amend the Existing Lease to allow Tenant
to store equipment on the 16th floor of the Building on the terms and conditions
set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, Landlord and Tenant agree as follows:

1.Definitions. All capitalized terms contained in this Amendment shall, for the
purposes hereof, have the same meanings ascribed to them in the Existing Lease
unless otherwise defined herein. As used herein, the term “Lease” shall mean the
Existing Lease, as amended by this Amendment and as hereafter amended.

2.Equipment. Landlord and Tenant acknowledge that Tenant is presently storing
the equipment represented on Exhibit A attached hereto (the “Equipment”) on the
southwest setback of the 16th floor of the Building (the “Setback”). Tenant may
continue storing the Equipment on the Setback during the Term. Tenant may
maintain and repair the Equipment, provided that Tenant is accompanied by a
representative of Landlord in each instance of entry onto the Setback. Landlord
and Tenant shall cooperate in the scheduling of any such entry. Tenant shall use
commercially reasonable efforts not to interfere with the business operations of
the tenant occupying the 16th floor of the Building in entering the 16th floor
premises to access the Setback, or during any maintenance, repair or use of the
Equipment. Tenant shall have no right to access or enter the Setback without a
representative of Landlord present. All maintenance and repair of the Equipment
shall be at Tenant’s cost. Tenant hereby agrees to indemnify Landlord and the
Landlord Indemnified Parties from and against any and all liability, loss,
claims, demands, damages and expenses (including reasonable attorneys’ fees,
disbursements and court costs) due to or arising out of (a) personal injury or
loss of life or (b) any damage to the Setback, the Building or any personal
property of the tenant or occupant of the 16th floor, relating, in the case of
either (a) or (b) above, to the Equipment.

3.Lease Ratified. Except as modified by this Amendment, the Existing Lease and
all covenants, agreements, terms and conditions thereof shall remain in full
force and effect, and are hereby ratified and confirmed.

4.Successors and Assigns. The covenants, agreements, terms and conditions
contained in this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns.

5.Changes to be in Writing. This Amendment may not be changed orally, but only
by a writing signed by the party against whom enforcement thereof is sought.

6.Not Binding Until Executed by Landlord and Tenant. This Amendment shall not be
binding in any respect upon Landlord or Tenant until a counterpart hereof is
executed by each of Landlord and Tenant and delivered to the respective other
party.

7.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

[SIGNATURE(S) ON FOLLOWING PAGE(S)]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LANDLORD:

 

 

 

TRIZECHAHN 1065 AVENUE OF THE

AMERICAS PROPERTY OWNER LLC, a

Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

/s/ Adam R. Goldenberg

Name:

 

Adam R. Goldenberg

Title:

 

Market Managing Director

 

 

 

TENANT:

 

 

 

SEAMLESSWEB NORTH AMERICA, LLC, a

Delaware limited liability company

 

 

 

By:

 

/s/ Ted Pastva

Name:

 

Ted Pastva

Title:

 

VP Finance

 

131608.00412/7195303v.3

--------------------------------------------------------------------------------

 

Exhibit A

Equipment

131608.00412/7195303v.3